TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00058-CR



                                  Brady Alan Daniel, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
            NO. 3029, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Brady Alan Daniel appeals from a conviction for aggravated assault. See

Tex. Penal Code § 22.02. In two points of error, Daniel challenges the sufficiency of the evidence

supporting his guilty plea under article 1.15 of the Texas Code of Criminal Procedure and the

enhancement of his offense as a repeat offender. See Tex. Code Crim. Proc. art. 1.15; Tex. Penal

Code § 12.42(b). We will affirm the judgment of conviction.


                                         BACKGROUND

               Daniel and the complainant, Angela Skelton, had dated for approximately five and

a half years prior to the incident giving rise to his arrest. Skelton resided with Daniel and her three

children from a previous marriage in a mobile home owned by Daniel’s father.

               On February 18, 2014, Daniel learned while at work that the hours on his schedule

had been reduced. When he arrived home, Daniel, upset, went with Skelton to purchase beer. When
Daniel and Skelton returned from the store, they sat in the car and Daniel drank. After a while,

Skelton went inside to prepare dinner. Daniel continued drinking. Approximately 45 minutes later,

Daniel charged into the residence and demanded of Skelton, “What are you doing at our house?”

Daniel, enraged, knocked Skelton to the floor and began to strike her in the face with his fists and

to strangle her. Skelton managed to bite Daniel’s thumb and escape. Skelton took her children and

drove to the nearby residence of Daniel’s cousin, who called the police. Skelton had a fractured

orbital socket and had to have a metal plate inserted into her face.

                Daniel was arrested and indicted for aggravated assault causing serious bodily

injury. On November 17, 2014, Daniel waived his right to a jury and entered an open guilty plea.

The trial court accepted Daniel’s plea and conducted a hearing at which several witnesses, including

Skelton and Daniel, testified. Plea paperwork, signed by Daniel, Daniel’s attorney, the attorney for

the State, and the trial court judge, was admitted into evidence and contained Daniel’s written

judicial confession. The trial court found Daniel guilty of aggravated assault and found true the

repeat-offender allegation in the indictment, thereby enhancing Daniel’s sentence to that for a

first degree felony. Daniel was sentenced to 35 years’ confinement. This appeal followed.


                                           DISCUSSION


Guilty Plea

                In his first point of error, Daniel contends that the evidence “is legally insufficient”

to support his conviction for aggravated assault. While the United States Constitution does not

require that the State present evidence in support of a guilty plea in Texas courts, article 1.15 of the



                                                   2
Texas Code of Criminal Procedure constitutes “an additional procedural safeguard” not required by

federal constitutional law. Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). Article 1.15

requires that the State “introduce evidence into the record showing the guilt of the defendant” and

prohibits the conviction for a felony of a person upon his guilty plea “without sufficient evidence to

support the same.”1 Tex. Code Crim. Proc. art. 1.15. “By its plain terms,” article 1.15 “requires

evidence in addition to, and independent of, the plea itself.” Menefee, 287 S.W.3d at 14. Evidence

supporting a guilty plea “may take many forms,” including a judicial confession or the defendant’s

testifying in open court, where he admits his culpability or acknowledges generally that the

allegations against him are true and correct. Id. at 13.

                Daniel maintains that “the statutory requirements for satisfying guilt in a felony case

have not been satisfied,” because his plea was “supported by insufficient evidence.”2 Immediately

       1
           Article 1.15 provides:


       No person can be convicted of a felony except upon the verdict of a jury duly
       rendered and recorded, unless the defendant, upon entering a plea, has in open court
       in person waived his right of trial by jury in writing in accordance with Articles 1.13
       and 1.14; provided, however, that it shall be necessary for the state to introduce
       evidence into the record showing the guilt of the defendant and said evidence shall
       be accepted by the court as the basis for its judgment and in no event shall a person
       charged be convicted upon his plea without sufficient evidence to support the same.


Tex. Code Crim. Proc. art. 1.15.
       2
          Daniel’s argument appears to be based on an assumption that the trial court could not
consider any evidence following its acceptance of his guilty plea but prior to its finding him guilty.
In making this assumption, Daniel is conflating the court’s acceptance of a guilty plea with its
judgment of conviction. Article 1.15 guarantees that no person “shall . . . be convicted upon his plea
without sufficient evidence” accepted by the court as “the basis for its judgment.” Id. Therefore,
under article 1.15, “evidence is received to support the judgment, not to accept a plea of guilty or

                                                  3
following the acceptance of Daniel’s plea, the trial court admitted into evidence a document entitled

“Written Admonitions to the Defendant From Plea to Court.” Under the subheading “Waivers,

Consent, Stipulation, and Judicial Confession,” appears the following:


       The Defendant consents to a stipulation of the evidence and testimony and to
       introduction of testimony by affidavits, written statements of the witnesses and any
       other documentary evidence.

       The Defendant JUDICIALLY CONFESSES and stipulates to committing the
       offense(s) of Aggravated Assault within the indictment or information or as a
       lesser-included offense to the offense charged in the indictment or information.

       Upon the defendant’s oath the defendant does hereby swear or affirm: “My name is
       correctly spelled in the indictment or information, I have read the indictment or
       information filed in this case and I committed each and every act alleged therein,
       except those acts waived by the State. All facts alleged in the indictment or
       information are true and correct. I am guilty of the instant offense as well as all
       lesser included offenses. All enhancement and habitual allegations as set forth in the
       indictment are true and correct, except those waived by the State . . . . I swear to the
       truth of all of the foregoing.”


Beneath this text are the signatures of Daniel, Daniel’s attorney, the prosecutor, and the trial

court judge.

               A judicial confession, “standing alone, is sufficient to sustain a conviction upon a

guilty plea, and to satisfy the requirements of Article 1.15.” Chindaphone v. State, 241 S.W.3d 217,

220 (Tex. App.—Fort Worth 2007, pet. ref’d). It must, however, cover “all of the elements of the

charged offense.” Menefee, 287 S.W.3d at 13; see also Dinnery v. State, 592 S.W.2d 343, 353 (Tex.

Crim. App. 1979). Where, as here, the accused specifically states in the judicial confession, “I have


nolo contendere.” Ex parte Martin, 747 S.W.2d 789, 792 (Tex. Crim. App. 1988). To the extent
Daniel argues that the trial court erroneously considered evidence following the acceptance of his
plea and that this evidence cannot be considered under article 1.15, we disagree.

                                                  4
read the indictment or information filed in this case and I committed each and every act alleged

therein” and the referenced indictment sets out the relevant elements of the offense, the requirement

has been satisfied. Chindaphone, 241 S.W.3d at 220; see Brooks v. State, Nos. 03-13-00251-CR,

03–13–00252–CR, 03–13–00253–CR, 03–13–00254–CR, 2014 WL 2918000, at *3 (Tex.

App.—Austin June 19, 2014, no pet.) (mem. op.). The indictment against Daniel charged that he

“intentionally, knowingly, or recklessly cause[d] serious bodily injury to Angela Janette Skelton, by

striking her on the face or body, which caused serious bodily injury.” In so doing, it set forth the

relevant elements for aggravated assault, precisely tracking the statutory language of section 22.02

of the Texas Penal Code. See Tex. Penal Code §§ 22.01, .02 (“A person commits an offense if the

person . . . intentionally, knowingly, or recklessly causes bodily injury to another, including the

person’s spouse; . . . and the person . . . causes serious bodily injury to another, including the

person’s spouse.”).

                In addition to admitting Daniel’s judicial confession and stipulations, the trial court

heard testimony from Skelton that “next thin[g] I know, I’m on the ground and he is on top of me.

He started punching me . . . in the face.” Skelton also testified that she told medical staff at the

hospital following the assault “that [Daniel] repeatedly hit me and repeatedly choked me.” Daniel

himself testified that while he could not remember much, “I know that I did it, that I hurt her.”

                Based on our review of the record, we conclude that the evidence is sufficient to

support the trial court’s finding of guilt. Daniel’s signed judicial confession and stipulations, as well

as the testimony of Skelton and Daniel, are sufficient to support a finding of Daniel’s guilt. We

therefore overrule Daniel’s first point of error.



                                                    5
Enhancement

                In his second point of error, Daniel contends that “the evidence is legally insufficient

to support enhancement of the offense charged from a second to a first-degree felony.” The

indictment against Daniel contains an enhancement paragraph alleging a prior conviction for the

felony offense of tampering with physical evidence. Under section 12.42(b) of the Texas Penal

Code, “if it is shown on the trial of a felony of the second degree that the defendant has previously

been finally convicted of a felony . . . , on conviction the defendant shall be punished for a felony

of the first degree.” Tex. Penal Code § 12.42(b).

                To establish the fact of a prior conviction, the State must prove beyond a reasonable

doubt that (1) a prior conviction exists, and (2) the defendant is linked to that conviction. Flowers

v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). There is no “best evidence” rule requiring

that a prior conviction be proved by a specific document. Id. While evidence of a certified copy of

a final judgment and sentence is “preferred and convenient,” a defendant’s admission or stipulation

is also sufficient. Id.

                Daniel emphasizes that he did not plead true to any enhancement. However, following

the trial court’s acceptance of his guilty plea, the trial court admitted into evidence a certified

copy of Daniel’s final judgment and sentence for the felony offense of tampering with physical

evidence. That copy, standing alone, is sufficient to prove Daniel’s prior conviction. See id.

                Moreover, stipulating to a prior conviction “removes the need for proof” of that

conviction. Bryant v. State, 187 S.W.3d 397, 400 (Tex. Crim. App. 2005). Where an accused

stipulates that he has read the indictment and committed “each and every act alleged therein” and



                                                   6
the indictment contains an enhancement paragraph regarding a prior conviction, the fact of the

prior conviction is sufficiently proved. Brooks, 2014 WL 2918000, at *4. Here, not only did Daniel

make such a stipulation, but he also stipulated, “All enhancement . . . allegations as set forth in the

indictment are true and correct.”

               Given the admission of a certified copy of Daniel’s final judgment and sentence for

a prior felony conviction and Daniel’s stipulations to the veracity of the indictment—specifically its

enhancement paragraph—the evidence was legally sufficient to support the enhancement of Daniel’s

charged offense to a first-degree felony. We therefore overrule Daniel’s second point of error.


                                          CONCLUSION

               Having overruled both points of error, we affirm the trial court’s judgment of

conviction.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: December 10, 2015

Do Not Publish




                                                  7